Citation Nr: 1640599	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-45 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for Barrett's esophagitis, to include as due to herbicide exposure and as secondary to posttraumatic stress disorder(PTSD), depression not otherwise specified, and anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1967 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a hearing before the Board in an August 2010 VA Form 9.  However, in September 2016, his representative submitted a statement indicating he no longer wanted to testify at a hearing.  Therefore, the Board considers the request for a hearing withdrawn. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he has Barrett's esophagitis due to herbicide exposure and as secondary to PTSD, depression not otherwise specified, and anxiety disorder.  He was afforded a VA examination in December 2009, and the examiner opined that the disorder was not caused by or a result of PTSD, depression, or anxiety disorder.  However, the examiner did not address whether the disorder may have been aggravated by the Veteran's service-connected psychiatric disabilities.  Moreover, despite noting the Veteran's assertion that his Barret's esophagitis was due to herbicide exposure, the examiner did not provide a medical opinion addressing that theory of entitlement.  The Veteran has submitted medical literature discussing a relationship between Agent Orange exposure and various gastrointestinal disorders.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for Barrett's esophagitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of Barrett's esophagitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Barrett's esophagitis is causally or etiologically related to his military service, including exposure to Agent Orange (notwithstanding the fact that such an association may not be presumed).  In rendering this opinion, the examiner should consider the medical literature submitted in March 2016.

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Barrett's esophagitis is caused by or permanently aggravated by his service-connected PTSD, depression not otherwise specified, and anxiety disorder with panic attacks.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




